                                                                      Case 2:15-cv-01798-JAD-EJY Document 48 Filed 03/11/20 Page 1 of 2



                                                             1   MELANIE D. MORGAN, ESQ.
                                                                 Nevada Bar No. 8215
                                                             2   DONNA M. WITTIG, ESQ.
                                                                 Nevada Bar. No. 11015
                                                             3   1635 Village Center Circle, Suite 200
                                                                 Las Vegas, Nevada 89134
                                                             4   Telephone: (702) 634-5000
                                                                 Facsimile: (702) 380-8572
                                                             5   Email: melanie.morgan@akerman.com
                                                                 Email: donna.wittig@akerman.com
                                                             6
                                                                 Attorneys for defendants Nationstar Mortgage LLC
                                                             7   and Federal Home Loan Mortgage Corporation

                                                             8                                     UNITED STATES DISTRICT COURT

                                                             9                                               DISTRICT OF NEVADA

                                                            10   PREMIER ONE HOLDINGS, INC.                             Case No.:   2:15-cv-01798-JAD-EJY
                                                            11                     Plaintiff,
              1635 VILLAGE CENTER CIRCLE, SUITE 200
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                                 v.                                                     STIPULATION AND ORDER TO
                                                            12                                                          DISMISS PREMIER ONE HOLDINGS,
                      LAS VEGAS, NEVADA 89134




                                                                 MTC FINANCIAL, INC., a California                      INC.'S CLAIMS AGAINST
AKERMAN LLP




                                                            13   corporation; NATIONSTAR MORTGAGE,                      NATIONSTAR MORTGAGE LLC AND
                                                                 LLC, a Delaware limited liability company;             FEDERAL HOME LOAN MORTGAGE
                                                            14   FEDERAL HOME LOAN MORTGAGE                             CORPORATION WITH PREJUDICE
                                                                 CORPORATION, form and type of entity
                                                            15   unknown; DOES I through X and ROE
                                                                 BUSINESS ENTITIES I through X, inclusive,                    ECF Nos.
                                                                                                                                   ECF45,
                                                                                                                                       No.46,
                                                                                                                                           46,4848
                                                            16
                                                                                    Defendants.
                                                            17

                                                            18   NATIONSTAR MORTGAGE LLC, a Delaware
                                                                 limited liability company; and FEDERAL
                                                            19   HOME LOAN MORTGAGE CORPORATION,
                                                                 a government sponsored enterprise,
                                                            20
                                                                                    Third-Party Plaintiff,
                                                            21
                                                                 v.
                                                            22
                                                                 STAR GOLDEN ENTERPRISES, LLC, a
                                                            23   Nevada limited liability company; DOE
                                                                 INDIVIDUALS XI-XX, inclusive, and ROE
                                                            24   CORPORATIONS XI-XX, inclusive.
                                                            25                      Third-Party Defendant.
                                                            26

                                                            27                Pursuant to Rule 41, Plaintiff Premier One Holdings, Inc. (Premier One), and
                                                            28   defendants/counter-claimants Nationstar Mortgage LLC (Nationstar) and Federal Home Loan


                                                                 52345930;1
                                                                     Case 2:15-cv-01798-JAD-EJY Document 48 Filed 03/11/20 Page 2 of 2



                                                             1   Mortgage Corporation (Freddie Mac)1 agree to dismiss all Premier One's claims against Nationstar

                                                             2   and Freddie Mac with prejudice.

                                                             3                DATED: March 11th, 2020.

                                                             4   AKERMAN LLP                                              HONG & HONG

                                                             5    /s/ Donna M. Wittig                                      /s/ Joseph Y. Hong
                                                                 MELANIE D. MORGAN, ESQ.                                  JOSEPH Y. HONG, ESQ.
                                                             6   Nevada Bar No. 8215                                      Nevada Bar No. 5995
                                                                 DONNA M. WITTIG, ESQ.                                    10781 Twain Avenue
                                                             7   Nevada Bar. No. 11015                                    Las Vegas, Nevada 89135
                                                                 1635 Village Center Circle, Suite 200
                                                             8
                                                                 Las Vegas, Nevada 89134
                                                                                                                          Attorneys for plaintiff Premier One Holdings,
                                                             9                                                            Inc.
                                                                 Attorneys for defendants Nationstar Mortgage
                                                            10   LLC and Federal Home Loan Mortgage
                                                                 Corporation
                                                            11
              1635 VILLAGE CENTER CIRCLE, SUITE 200
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                                                                                   ORDER
                                                            12
                      LAS VEGAS, NEVADA 89134




                                                                                                                   IT IS SO ORDERED.
                                                                          Based on the parties' stipulation [ECF      No. 48] and good cause appearing, IT IS HEREBY
                                                                                                                  ORDER
AKERMAN LLP




                                                            13    ORDERED that the claims against Nationstar Mortgage LLC and Federal Home Loan Mortgage
                                                            14    Corporation
                                                                          Basedare
                                                                                 onDISMISSED        with prejudice,
                                                                                     the parties' stipulation        each sideand
                                                                                                                                to bear
                                                                                                                                    goodits  ownappearing,
                                                                                                                                                  fees and costs.
                                                                                                              [ECF_____________________________________
                                                                                                                     No. 48]               cause               IT ISNationstar
                                                                                                                                                                      HEREBY
                                                                  Mortgage LLC
                                                                 ORDERED       thatand
                                                                                    the Federal   Home Loan
                                                                                        claims against         Mortgage
                                                                                                         Nationstar       Corporation's
                                                                                                                     Mortgage
                                                                                                                   UNITED                   Motion
                                                                                                                                             Federalfor
                                                                                                                                 LLC andDISTRICT
                                                                                                                              STATES                    Summary
                                                                                                                                                     HomeJUDGE       Judgment
                                                                                                                                                              Loan Mortgage
                                                            15    [ECF No. 46]
                                                                 Corporation   areisDISMISSED
                                                                                     DENIED as with moot.prejudice, each side to bear its own fees and costs. Nationstar
                                                            16   Mortgage LLC and Federal Home Loan Mortgage Corporation's Motion for Summary Judgment
                                                                          Nationstar Mortgage LLC and Federal Home Loan Mortgage Corporation's Motion for
                                                                 [ECF No. 46] is DENIED as moot,               the DATED:
                                                                                                    moot. andClaim            ______________________________
                                                                                                                   hearing scheduled      on this motion for 3/20/2020 at 9:30
                                                                  Default Judgment on their Third-Party             against Star Golden Enterprises, LLC [ECF No. 45] is
                                                            17   a.m. [ECF No. 47] is VACATED.
                                                                  GRANTED. With good cause appearing and no reason to delay, the Clerk of Court is directed to
                                                            18    ENTER Nationstar
                                                                           PARTIAL  Mortgage    LLC andunder
                                                                                         JUDGMENT          Federal  Home
                                                                                                                 FRCP      Loan
                                                                                                                        54(b)  in Mortgage    Corporation's
                                                                                                                                   favor of Nationstar         Motion for
                                                                                                                                                           Mortgage     LLC  Default
                                                                                                                                                                               and
                                                                 Judgment   on their
                                                                  Federal Home        Third-Party
                                                                                   Loan   Mortgage  Claim  against Star
                                                                                                       Corporation    onGolden                   LLC [ECF
                                                                                                                                  Enterprises,Claim
                                                                                                                         their Third-party              againstNo.Star
                                                                                                                                                                    45] Golden
                                                                                                                                                                         is
                                                            19   GRANTED.        With good
                                                                  Enterprises, LLC,           causethat
                                                                                        declaring    appearing  and no Enterprises,
                                                                                                         Star Golden    reason   to delay,
                                                                                                                                        LLC theacquired
                                                                                                                                                Clerk of its
                                                                                                                                                           Court
                                                                                                                           _________________________________        is directed
                                                                                                                                                               interest   in the to
                                                                 ENTER
                                                                  propertyPARTIAL
                                                                            known as JUDGMENT
                                                                                         5430 LavenderunderGroveFRCP
                                                                                                                   Ct., 54(b)
                                                                                                                        North inLas
                                                                                                                           U.S.   favor  ofJudge
                                                                                                                                      Vegas,
                                                                                                                                  District   Nationstar
                                                                                                                                               Nevada     Mortgage
                                                                                                                                                         89031,
                                                                                                                                                  Jennifer        APNLLC and
                                                                                                                                                            A. Dorsey
                                                            20   Federal   Home Loan      Mortgage    Corporation
                                                                  124-31-114-143    subject   to the senior  deed ofon   their
                                                                                                                      trust     Third-party
                                                                                                                            recorded
                                                                                                                           Dated:   March    11,Claim
                                                                                                                                         against        against Star
                                                                                                                                                  the property
                                                                                                                                                2020                    Golden
                                                                                                                                                                   on 7/5/07   as
                                                            21   Enterprises,   LLC,   declaring    that
                                                                  instrument number 20070705-00022777.   Star  Golden   Enterprises,    LLC    acquired   its interest   in the
                                                                 property known as 5430 Lavender Grove Ct., North Las Vegas, Nevada 89031, APN
                                                            22            IT IS FURTHER
                                                                 124-31-114-143     subject toORDERED       deedthe
                                                                                                the senior that   of hearing   scheduled
                                                                                                                      trust recorded        on these
                                                                                                                                        against   the motions
                                                                                                                                                      propertyfor  on3/20/2020
                                                                                                                                                                       7/5/07 as at
                                                                   9:30 a.m. [ECF
                                                                 instrument         No. 47]
                                                                               number        is VACATED.
                                                                                         20070705-00022777.
                                                            23
                                                                                                                               _________________________________
                                                            24                                                                 U.S. District Judge Jennifer A. Dorsey
                                                                                                                               Dated: March 11, 2020
                                                            25

                                                            26   1
                                                                  A Notice of intent to dismiss MTC Financial, Inc. pursuant to FRCP 4(m) was filed on June 12,
                                                                 2019. ECF No. 29. Cross-defendant Star Golden Enterprises LLC has not appeared. The clerk
                                                            27   entered default judgment against Star Golden on October 15, 2019. ECF No. 42. Nationstar and
                                                                 Freddie Mac filed a motion for default judgment against Star Golden on December 3, 2019. ECF
                                                            28   No. 45. Nationstar and Freddie Mac filed a motion for summary judgment on February 13, 2020.
                                                                 ECF No. 46.
                                                                                                              2
                                                                 52345930;1
